

116 HR 6429 IH: National Commission on COVID-19 Act
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6429IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mrs. Murphy of Florida (for herself and Mr. Katko) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Financial Services, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish in the Legislative Branch a National Commission on the Coronavirus Disease 2019 Pandemic in the United States.1.Short titleThis Act may be cited as the National Commission on COVID-19 Act.2.Establishment of CommissionThere is established in the legislative branch the National Commission on COVID-19 in the United States (hereinafter in this Act referred to as the Commission).3.Purposes(a)In generalThe purposes of the Commission are to—(1)examine the facts and circumstances relating to the emergence and spread in the United States of the respiratory illness known as coronavirus disease 2019 (hereinafter in this Act referred to as COVID-19);(2)evaluate the United States preparation for and response to COVID-19; and(3)report to the President and Congress on its findings, conclusions, and recommendations for corrective measures that can be taken to prevent, prepare for, respond to, and mitigate the effects of future pandemics in the United States.(b)Particular subjects for reviewIn particular, the Commission shall examine, evaluate, make findings and recommendations, and report on the United States preparation for and response to COVID-19 as it relates to—(1)surveillance, testing, treatments, and vaccines;(2)personal protective equipment for health workers and other first responders;(3)medical devices, equipment, drugs, and supply chains;(4)the use and public health impact of social distancing practices, stay-at-home directives, school and business closures, and other measures prescribed by government authorities or adopted voluntarily in order to contain the virus;(5)the preparedness and capacity of the United States health care system, including hospitals, physicians, community health centers, and laboratories;(6)the Federal Government’s actions, including guidance, regarding altered standards of care, end of life care, and prioritization of scarce medical and emergency resources;(7)the National Response Framework and any other applicable response plans;(8)the Defense Production Act;(9)the Strategic National Stockpile;(10)the role and responsibility of, and coordination among, departments and agencies of the United States, including but not limited to, the Department of Health and Human Services, the Centers for Disease Control and Prevention, the Food and Drug Administration, the Department of Homeland Security, the Federal Emergency Management Agency, the Department of Defense, and the National Security Council;(11)the nature and extent of communication and coordination between the Federal Government and State, territory, tribal, and local governments; between the Federal Government and the private sector; and between the United States Government and the governments of foreign nations; and(12)any other subject the Commission determines to be appropriate and relevant in order to fulfill its purposes.4.Composition(a)MembersThe Commission shall consist of 10 members as follows:(1)One member appointed by the President, who shall serve as chairperson of the Commission.(2)One member appointed by the leader of the House of Representatives from the party opposite the President (majority or minority leader, as the case may be), in consultation with the leader of the Senate from the party opposite the President (majority or minority leader, as the case may be), who shall serve as vice chairperson of the Commission.(3)Two members appointed by the Speaker of the House of Representatives.(4)Two members appointed by the minority leader of the House of Representatives.(5)Two members appointed by the majority leader of the Senate.(6)Two members appointed by the minority leader of the Senate.(b)Qualifications(1)Political party affiliationNot more than 5 members of the Commission shall be from the same political party.(2)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government or any State or local government.(3)Other qualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant experience and expertise in such professions as governmental service, public health, medicine, emergency management or response, public administration, logistics, and organizational management.(c)Deadline for appointment(1)In generalAll members of the Commission shall be appointed on or between January 21, 2021, and February 19, 2021.(2)ExceptionIf the determination that a public health emergency exists as a result of COVID-19, as issued by the Secretary of the Department of Health and Human Services on January 31, 2020, is not in effect as of August 31, 2020, all members of the Commission shall be appointed on or between September 1, 2020, and October 1, 2020.(d)Term of membersMembers of the Commission shall serve for the life of the Commission.(e)Initial meetingThe Commission shall hold its initial meeting and begin the operations of the Commission as soon as practicable, but in no event later than March 15, 2021, if appointed pursuant to subsection (c)(1), or October 31, 2020, if appointed pursuant to subsection (c)(2).(f)Quorum, vacanciesAfter its initial meeting, the Commission shall meet upon the call of the chairperson or a majority of its members. Six members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.(g)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.(h)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code.5.Powers of Commission(a)In general(1)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this Act—(A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and(B)subject to paragraph (2)(A), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member may determine advisable.(2)Subpoenas(A)Issuance(i)In generalA subpoena may be issued under this subsection only—(I)by the agreement of the chairperson and the vice chairperson; or(II)by the affirmative vote of 6 members of the Commission.(ii)SignatureSubject to clause (i), subpoenas issued under this subsection may be issued under the signature of the chairperson or any member designated by a majority of the Commission, and may be served by any person designated by the chairperson or by a member designated by a majority of the Commission.(B)Enforcement(i)In generalIn the case of contumacy or failure to obey a subpoena issued under subparagraph (A), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.(ii)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194).(b)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this Act.(c)Information from Federal Agencies(1)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purpose of this Act, each of whom shall, to the extent authorized by law, furnish such information directly to the Commission, upon request made by the chairperson, the chairperson of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission.(2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.(d)Assistance from Federal Agencies(1)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions.(2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.(e)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.(f)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.6.Nonapplicability of Federal Advisory Committee Act(a)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.(b)Public meetings and release of public versions of reportsThe Commission shall—(1)hold public hearings and meetings to the extent appropriate; and(2)release public versions of the reports required under section 9.(c)Public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.7.Staff of Commission(a)In general(1)Appointment and compensationThe chairperson, in consultation with the vice chairperson, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.(2)Personnel as federal employees(A)In generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for the purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.(B)Members of commissionSubparagraph (A) shall not be construed to apply to members of the Commission.(b)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.(c)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.8.Security clearances for Commission members and staffThe appropriate Federal departments or agencies shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this title without the appropriate security clearances.9.Reports of Commission; termination(a)Interim reportsThe Commission may submit to the President and Congress interim reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.(b)Final reportNot later than 1 year after the date of the Commission’s initial meeting, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.(c)Termination(1)In generalThe Commission, and all the authorities of this Act, shall terminate 60 days after the date on which the final report is submitted under subsection (b).(2)Administrative activities before terminationThe Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report.10.Funding(a)Authorization of appropriationsThere is authorized to be appropriated to the Commission such sums as may be necessary for any fiscal year, half of which shall be derived from the applicable account of the House of Representatives, and half of which shall be derived from the contingent fund of the Senate.(b)Duration of availabilityAmounts made available to the Commission under subsection (a) shall remain available until the termination of the Commission.